—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 1998, which ruled that claimant was entitled to receive unemployment insurance benefits.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was entitled to receive unemployment insurance benefits. “Determination of whether *801a claimant left his or her employment for good cause raises a factual issue to be determined by the Board and such determination will not be disturbed so long as it is based upon substantial evidence” (Matter of Schwab [Marie—Sweeney], 233 AD2d 732). Although job dissatisfaction and criticism of an employee’s work performance by a supervisor does not generally constitute good cause for leaving one’s employment (see, Matter of Baxter [Sweeney], 244 AD2d 623), here the Board credited claimant’s testimony that, after her supervisor raged at her regarding her work performance, he advanced toward her in a threatening manner causing her to flee the office out of fear for her personal safety. “ ‘[E]ach factual situation must be reviewed to determine if the employee has reasonable grounds to conclude that his personal safety is being endangered and that the conduct complained of is such as to inculcate in the employee a genuine fear’” (Matter of Hughes [Hartnett], 198 AD2d 647, 648, lv denied 83 NY2d 751, quoting Matter of Fried [Ross], 54 AD2d 521). Inasmuch as there is record evidence to support the Board’s decision in this case, it will not be disturbed (see, Matter of Lyman [National Tractor Trailer School—Sweeney], 247 AD2d 812).
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.